Case 2:18-cv-06823-LDH-CLP Document 7 Filed 04/12/19 Page 1 of 2 PageID #: 20



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________
                                        )
 UNITED STATES OF AMERICA,              )                Case No. 2:18-cv-6823-LDH-CLP
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 SANG NAHM,                             )
                                        )
          Defendant.                    )
 ______________________________________ )

                                       STATUS REPORT

       The plaintiff, United States of America, respectfully submits this status report of progress

made in the above-captioned action. This is an action to reduce to judgment a penalty the

Internal Revenue Service assessed against Sang Nahm, pursuant to 31 U.S.C. § 5321(a)(5), as a

person who failed to timely report his financial interest in foreign financial accounts for the

calendar years 2009 and 2010. Mr. Nahm has not filed his appearance in this case or answered

the complaint, and his time to answer the complaint expired on February 26, 2019.

       However, Mr. Nahm has communicated via email and telephone with undersigned

counsel for the United States concerning his desire to enter into a consent judgment. He is

presently staying in South Korea. Counsel for the United States was on medical leave from

February 26, 2019 through March 22, 2019, so was not able to closely monitor this case. On

April 1, 2019, undersigned counsel responded to questions Mr. Nahm had raised. Mr. Nahm said

that his accountant in the United States had not responded to his emails. As a result, we

responded that we would allow him until April 22, 2019, to communicate with his accountant in

the United States so that he could speak with him after the busy tax filing season, before we
Case 2:18-cv-06823-LDH-CLP Document 7 Filed 04/12/19 Page 2 of 2 PageID #: 21



proceeded with a request for entry of default. We informed him that we would not extend this

deadline.

       Therefore, we respectfully submit that we anticipate this case will move forward via

default judgment or consent judgment within the next thirty days.


Dated: April 12, 2019

                                            Respectfully submitted,


                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General
                                            Tax Division, U.S. Department of Justice


                                            By: /s/ Sarah T. Mayhew


                                            SARAH T. MAYHEW
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 55
                                            Washington, D.C. 20044
                                            (202) 616-1929 (voice)
                                            (202) 514-5238 (fax)
                                            Sarah.T.Mayhew@usdoj.gov


Courtesy copy via email to Sang Nahm (paulsjnahm@gmail.com)




                                               2
